DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed May 9th, 2022, has been entered. Claims 1-20 remain pending in the application with claim 16 being withdrawn. Applicant’s amendments to the Claims have overcome the objections previously set forth in the Non-Final Office Action mailed February 17th, 2022. 

Response to Arguments
Applicant’s arguments, see page 6, filed May 9th, 2022, with respect to the rejections of claims 1, 3-6, 7 & 13 (over Brannan, US 2014/0296839) and claims 17-19 (over Ladtkow, US 2014/0046316) under 35 U.S.C. § 102 have been fully considered and are persuasive in regards to the rejection set forth in the February 17th, 2022 Non-Final Rejection and the Amendments filed May 9th, 2022. Therefore, the original rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the other prior art made of record that teaches the newly disclosed claim limitations. 
In regards to applicant's argument on page 7 that Eshel (US 4823812) and Dickhans (US 2018/0036069) fail to remedy the deficiencies of Brannan for claim 1 and Ladtkow for claim 17, the Examiner finds this persuasive on the grounds that the rejection of independent claims 1 & 17 has been withdrawn due to the amendments and therefore, claims 2, 7, 9-12, 14-15 & 20 as well, by virtue of their dependency. However, upon further consideration, a new ground(s) of rejection is made in view of the other prior art made of record that teaches the newly disclosed claim limitations of independent claims 1 and 17, so therefore, there are new grounds of rejections for claims 2, 7, 9-12, 14-15 & 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonn (U.S. Pat. No. 8876814, cited in IDS), herein referred to as “Bonn” in view of Dickhans et al. (U.S. Pub. No. 2018/0036069), herein referred to as “Dickhans”.
 Regarding claim 1, Bonn discloses an antenna system for tissue ablation (microwave antenna assembly 100), the antenna system comprising: 
an energy transmission member (feedline 326); 
an antenna body (distal radiating section 305) coupled to the energy transmission member (see Fig. 3 where feedline 326 is connected to/becomes distal radiating section 305); 
a fluid source (cooling fluid supply 70); and 
a choke member (310 in Fig. 3, not given a descriptor in disclosure but it points to the section that includes the following choke structures) including a choke body (choke jacket 360) and a choke connector (choke electrical connector 390) electrically coupling the choke body to the energy transmission member (Col. 7, lines 62-64: Choke electrical connector 390 electrically connects the outer conductor (not explicitly shown) of the feedline 326 to the choke jacket 360), the choke connector in direct contact with a fluid from the fluid source (see arrows depicting fluid flow in Fig. 3; Col. 8, lines 1-3: Referring to FIGS. 4A and 4B choke electrical connector 390 also provides a plurality of fluid pathways P1, P2 for fluid to flow distally therethrough the choke electrical connector 390), the choke connector disposed between the choke body and the energy transmission member (see Fig. 3; Col. 7, lines 62-64: Choke electrical connector 390 electrically connects the outer conductor (not explicitly shown) of the feedline 326 to the choke jacket 360), the choke connector forming a delivery path for the fluid between the choke body and the energy transmission member (see arrows depicting fluid flow in Fig. 3; Col. 8, lines 1-3: Referring to FIGS. 4A and 4B choke electrical connector 390 also provides a plurality of fluid pathways P1, P2 for fluid to flow distally therethrough the choke electrical connector 390), 
but Bonn fails to disclose wherein the choke connector and the choke body are integrally formed of a continuous wire mesh.
However, Dickhans discloses an antenna assembly (Abstract: cable assembly includes a rigid portion, a flexible central portion, and a radiating portion) wherein the choke connector and the choke body (choke braid 340, where the choke connector and choke body are the same structure) are integrally formed of a continuous wire mesh ([0103]: The choke braid 340 may be made from the portion 126 of the braid 120; [0078]: conductive outer braid 120 is formed from a weave of flat wire; see Figs. 30 & 31 where choke braid 340 is continuous; where a woven wire structure is seen as the same as or a functional equivalent of a wire mesh). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the choke body and choke connector structure of Bonn to the choke braid of Dickhans for the purpose of reducing the thickness of the choke connector/body and permitting fluid to penetrate the choke connector/body (Dickhans: [0078]: The conductive outer braid 120 is formed from a weave of flat wire stock which reduces the thickness of the conductive outer braid 120 and permits fluids to penetrate or impregnate the conductive outer braid 120 & where the choke braid 340 is made of the same material ([0103]: The choke braid 340 may be made from the portion 126 of the braid 120)). Where in this modification, the change is only to the choke body/connectors’ material, the structure (the disc/tubular shape) is still that as seen in Bonn’s Fig. 3. 
Regarding claim 3, Bonn in view of Dickhans discloses wherein the antenna system is configured such that the fluid flows through the choke member (Bonn: Col. 8, lines 5-9: As illustrated in FIGS. 4A and 4B, the fluid pathways P1, P2 are formed through the plurality of apertures 491a, 492b thereby providing a flow path for the low-loss dielectric cooling fluid to flow through the choke electrical connectors 390, 490a, 490b; where with/without the modification Bonn’s apertures to Dickhans’ woven wire structure, both disclosures contain choke structures where fluid flows therethrough).
Regarding claim 4, Bonn in view of Dickhans discloses wherein the choke body (Bonn: choke jacket 360) is concentric with the energy transmission member (feedline 326) (see Fig. 3 where choke jacket 360 is concentric with feedline 326).
Regarding claim 5, Bonn in view of Dickhans discloses wherein the choke body (Bonn: choke jacket 360) is a tubular member (see Fig. 3 where choke jacket 360 is a tube).
Regarding claim 6, Bonn discloses wherein the energy transmission member (feedline 326) includes an inner conductor, an outer conductor, and a dielectric layer between the inner conductor and the outer conductor (Abstract: feedline includes an inner conductor, an outer conductor … A low-loss dielectric fluid is supplied between the inner conductor and the outer conductor of the feedline and forms a dielectric barrier therebetween; where the fluid is the dielectric layer).
Regarding claim 8, Bonn in view of Dickhans discloses wherein the continuous wire mesh comprises a first braided layer (Dickhans: [0103]: The choke braid 340 may be made from the portion 126 of the braid 120; [0078]: conductive outer braid 120 is formed from a weave of flat wire), wherein the first braided layer is braided over the outer conductor (see Dickhans’ Fig. 33 where choke brain 340 is braided over outer conductor 120). 
Regarding claim 13, Bonn discloses wherein the choke member (310 in Fig. 3, not given a descriptor in disclosure but it points to the section that includes the choke jacket & choke electrical connector 390) forms a cup-shape around the energy transmission member (see Fig. 3, where choke electrical connector 390 is a cylindrical/cup shape around feedline 326 and anything cylindrical is seen as cup-shaped).
Regarding claim 14, Bonn fails to disclose wherein a distal end of the choke member is sealed.
However, Dickhans discloses wherein a distal end of the choke member (choke braid 340) is sealed (shrink tube 350; see Figs. 32 & 33 where shrink tube 350 extends over a distal end of choke 340). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the exposed choke of Brannan to the sealed choke of Dickhans for the purpose of securing the choke braid (340) to the choke tube (330) and prevent the solder joint between the choke braid and other braided structure (120) from flaring (Dickhans: [0106]).
Regarding claim 15, Bonn fails to disclose a sealing layer over the continuous wire mesh.
However, Dickhans discloses a sealing layer (shrink tube 350) over the continuous wire mesh (choke braid 340; see Figs. 32 & 33 where 350 is disposed over the choke braid 340). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the exposed mesh of Brannan to the sealed mesh of Dickhans for the purpose of securing the choke braid (340) to the choke tube (330) and prevent the solder joint between the choke braid and other braided structure (120) from flaring (Dickhans: [0106]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bonn in view of Dickhans, as applied to claim 1, further in view of Ladtkow (U.S. Pub. No. 2014/0046316), herein referred to as “Ladtkow”.
Regarding claim 2, Bonn in view of Dickhans fails to disclose a flexible tube extending over the energy transmission member and the choke member, wherein the delivery path for the fluid is between the flexible tube and the energy transmission member; and 
a sheath extending over the flexible tube, the sheath forming a return path for the fluid dispensed from a distal end of the flexible tube.
However, Ladtkow discloses an antenna assembly (Abstract: microwave ablation system) with a flexible tube (walls of lumens 19a’/19c’; see annotated Fig. 3B, below; [0096]: The lumen configurations illustrated in FIGS. 2 and 3A-3C provide the assembly 12 with the needed flexibility) extending over the energy transmission member (cable 36) (see Fig. 3B where the lumen wall/flexible tube is around the cable 36/energy transmission member) and the choke member (see Fig. 4 where choke 52 is coupled to coaxial cable 36), wherein the delivery path for the fluid is between the flexible tube and the energy transmission member ([0098]: The outflow and inflow lumens 19a, 19c extend a predetermined distance within the assembly 12 and can function with various coolant feedback protocols (e.g., open or closed feedback protocols)); and 
a sheath (elongated housing 23) extending over the flexible tube (see Fig. 3B where elongated housing 23 contains lumens 19a’/19c’ & their respective walls), the sheath forming a return path (19a’ in Fig. 3B) for the fluid dispensed from a distal end of the flexible tube ([0098]: the inflow lumens 19c extend distally of the outflow lumens 19a; so fluid is dispensed at the distal end).

    PNG
    media_image1.png
    352
    476
    media_image1.png
    Greyscale

Figure 1: Ladtkow’s Fig. 3B showing the flexible tube
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the system of Bonn in view of Dickhans to include the flexible tube and sheath of Ladtkow for the purpose of enabling the use of various feedback protocols and to directly cool through intimate fluid contact of the coaxial microwave structures (Ladtkow: [0098]).

Claims 7 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonn in view of Dickhans, as applied to claim 6, further in view of Eshel et al. (U.S. Pat. No. 4823812), herein referred to as ‘Eshel’
Regarding claim 7, Bonn in view of Dickhans discloses wherein the outer conductor includes a first outer conductor layer (Bonn: feedline 326; where the outer surface (not given a reference number/specifically called out) is a first outer surface) fails to explicitly disclose wherein the outer conductor includes a first outer conductor layer and a second outer conductor layer braided over the first outer conductor layer.
However, Eshel discloses an antenna system (Figs. 1, 2 & 6) with an energy transmission member (antenna 4) with inner (12) and outer (13) conductors with a dielectric layer (16) in between, an antenna body (4, not a discrete structure), a fluid delivery path (channels 28) and wherein the outer conductor includes a first outer conductor layer and a second outer conductor layer braided over the first outer conductor layer (Col. 3, lines 24-27: outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; wherein the folding over itself creates another braided outer conductor layer, even if they are the same conductor). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the outer conductor of Bonn in view of Dickhans to the dual layer conductive structure of Eshel for the purpose of forming a dielectric loaded antenna in which the folded back portion of the electrical braid serves as an RF choke suppressing electromagnetic interference (Eshel: Col. 2, lines 16-22).
Regarding claim 9, Bonn in view of Dickhans discloses the first braided layer comprises a first portion braided directly over the outer conductor (Dickhans: [0103]: The choke braid 340 may be made from the portion 126 of the braid 120; [0078]: conductive outer braid 120 is formed from a weave of flat wire; see Dickhans’ Fig. 33 where choke brain 340 is braided over outer conductor 120) but fails to disclose a second portion spaced from the outer conductor, wherein the second portion forms the choke body.
However, Eshel discloses an antenna system (Figs. 1, 2 & 6) with an energy transmission member (antenna 4) with inner (12) and outer (13) conductors with a dielectric layer (16) in between, an antenna body (4, not a discrete structure), a fluid delivery path (channels 28) and a second portion spaced from the outer conductor (Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; where the dielectric layer is the same as a spacer), wherein the second portion forms the choke body (Col.2, lines 19-21: forming a dielectric loaded antenna in which the folded back portion of the electrical braid serves as an RF choke). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the single portion outer conductor of Bonn in view of Dickhans to the two-section conductive structure of Eshel for the purpose of forming a dielectric loaded antenna in which the folded back portion of the electrical braid serves as an RF choke suppressing electromagnetic interference (Eshel: Col. 2, lines 16-22).
Regarding claim 10, Bonn in view of Dickhans and Eshel discloses wherein the first braided layer further comprises a third portion between the first portion and the second portion, wherein the third portion forms the choke connector (Eshel: Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; where the two parallel sections of 13 are the first/second portions and fold is the third portion located between, see arrows in from annotated Fig. 6 below; in Eshel’s disclosure the energy transmission member and the choke are the same structure so therefore the fold enables the energy transmission member to also comprise a choke and is therefore an equivalent to a connector).  

    PNG
    media_image2.png
    206
    613
    media_image2.png
    Greyscale

Figure 2: Eshel Fig. 6 showing the fold
Regarding claim 11, Bonn in view of Dickhans and Eshel discloses wherein the continuous wire mesh further comprises a second braided layer, wherein the second braided layer is formed over the first braided layer (Eshel: Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; wherein the folding over itself creates another braided outer conductor layer, even if they are the same conductor).  
Regarding claim 12, Bonn in view of Dickhans and Eshel discloses wherein the first braided layer is formed in a first axial direction and the second braided layer is formed over the first braided layer in a second axial direction, wherein the second axial direction is opposite to the first axial direction (Eshel: Col. 3, lines 24-27: the outer conductor braid at the end of the cable is folded back over itself and is separated from the underlying braid by a dielectric layer 16; wherein the folding over itself creates another braided outer conductor layer, even if they are the same conductor; additionally, if the layer is folded over itself, the layers’ patterns will then be in opposite directions).  



Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow in view of Bonn.
Regarding claim 17, Ladtkow discloses a method for delivering ablation energy, the method comprising: 
conducting energy to an antenna body through an energy transmission member ([0091]: energize the ablation catheter 14; where the ablation catheter 14 includes distal radiating section 42 (the energy transmission member) & coaxial cable 36 (the antenna body) and the coaxial cable is connected to the coaxial able via the cable’s inner conductor 40 ([0101]: A distal radiating section 42 is provided at a distal end 44 of the coaxial cable 36 and is configured to receive the inner conductor 40)); 
conducting energy through a choke member (0091]: energize the ablation catheter 14; where the ablation catheter 14 includes balun 52) coupled to the energy transmission member (see Fig. 4 where choke 52 is coupled to coaxial cable 36), the choke member including a choke body and a choke connector (balun conductive layer 51; where this layer is both the choke body and choke connector) electrically coupling the choke body to the energy transmission member ([0102]: A choke or balun 52 is formed in part of a conductive layer 51 that extends along a portion of the coaxial cable 36. Specifically, a portion of the outer conductor 48 is shorted (e.g., soldered, interbraided or otherwise affixed) to a proximal portion 54 of the conductive layer 51; where the connector is not a separate structure), wherein the choke member is formed from a continuous wire mesh ([0102]: A choke or balun 52 is formed in part of a conductive layer 51 that extends along a portion of the coaxial cable 36. The conductive layer 51 may be a braided material of similar construction as the outer conductor 48 and is connected to the outer conductor 48); and 
providing fluid from a cooling system through the choke member such that the choke connector is in direct contact with the fluid ([0091]: a fluid source 32 including hoses 31a, 31b that provides one or more suitable cooling mediums (e.g., water, saline, air or combination thereof) to the ablation catheter 14; [0094]: FIG. 3B illustrates an alternate lumen configuration that may be utilized with the assembly 12; where assembly 12 includes ablation catheter 14 and if catheter 14 is used with the lumen configuration of Fig. 3B, then fluid is in direct contact with the catheter and therefor in direct contact with the choke and choke connector), but fails to explicitly disclose that the choke connector is disposed (directly, more than just section 54) between the choke body and the energy transmission member and that the choke connector forms a fluid path between the  choke body and the energy transmission member.  
However, Bonn discloses that the choke connector (choke electrical connector 390) is disposed between the choke body (choke jacket 360) and the energy transmission member (feedline 326) and that the choke connector (choke electrical connector 390) forms a fluid path between the choke body and the energy transmission member (Col. 8, lines 1-3: Referring to FIGS. 4A and 4B choke electrical connector 390 also provides a plurality of fluid pathways P1, P2 for fluid to flow distally therethrough the choke electrical connector 390; where in this modification, it is modifying Ladtkow’s braided conductive layer 51 and placing it between the choke body and energy transmission member such that fluid is flowing through the conductive braid (Ladtkow’s “P1 & P2” equivalent). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the placement of the choke connector of Ladtkow to the placement and formation of the fluid path of Bonn for the purpose of enabling the fluid to absorb thermal energy from the microwave antenna assembly (Bonn: Col. 5, lines 12-13 & title: “Fluid cooled choke”).
Regarding claim 18, Ladtkow discloses wherein the fluid flows through the choke member by flowing through the choke body and the choke connector in a distal direction (see Fig. 3B where 19a’/19c’ is designated as “INFLOW OR OUTFLOW”; [0098]: the inflow lumens 19c extend distally of the outflow lumens 19a to allow an adequate amount of cooling medium to circulate around the ablation catheter 14; wherein if fluid is flowing around catheter 14, then it is also flowing in/around the braided choke connector/choke body). 
Regarding claim 19, Ladtkow discloses returning the fluid to the cooling system through a sheath extending over the energy transmission member (elongated housing 23 in Fig. 3B; fluid source 32; [0092]: point of egress for the cooling medium from outflow lumen 19a).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ladtkow in view of Bonn as applied to claim 17 above, and further in view of Eshel. 
Regarding claim 20, Ladtkow discloses discharging the fluid through a sheath (working channel 990) extending over the energy transmission member (see Fig. 30 where 942 is the distal radiating section (energy transmission member) and fluid is shown flowing out of working channel/sheath 990 and could be flowing over 942; [0165]: the fluid intake port and the lumen are configured for an open loop cooling protocol, energy delivery and microwave energy absorption may be improved by hydrating the target; additionally, this embodiment is listed under “II. Device Cooling and Antenna Buffering” & [0159]: the following embodiments are configured to protect a patient from unintended heating from the coaxial cable 36 and/or the distal radiating section 42 and/or configured to provide dielectric buffering to the distal radiating section 42) but fails to explicitly disclose discharging the fluid through a port in a sheath extending over the energy transmission member.
However, Eshel disclose discharging the fluid through a port (water outlet 32) in a sheath (jacket 2) extending over the energy transmission member (antenna 4) (Col. 3, lines 46-48: the water exiting via the water outlet 32 at the proximal end of the applicator). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the fluid cooling system of Ladtkow in view of Bonn to the open fluid cooling system of Eshel for the purpose of intentional heating of the adjacent tissue lining the body cavity receiving the applicator (Eshel: Col. 5, lines 17-20). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794